DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 11 are allowed.
The closest prior art of record, Linner et al. (U.S. Patent Publication No. 2012/0239761), Milligan et al. (U.S. Patent Publication No. 2017/0180294) and Wu (U.S. Patent Publication No. 2018/0196796) and none of the prior art of record discloses or suggests, alone or in combination, a non-transitory, computer-readable recording having stored therein an information management program for causing a computer to execute a process comprising: receiving a chat start instruction from an information processing terminal and receiving therefrom user information that includes attribute information of a user and personal information of a user obtained by the information processing terminal; starting a conversation with a chatbot on the information processing terminal in response to the chat start instruction, and sending recommend information related to a service to the information processing terminal, based on contents of the conversation; sending pass information that enables access to the attribute information of the user included in the user information received, the pass information being sent to an information processing device that corresponds to a provider of the service, when information indicating a desire to use the service is received from the information processing terminal as a reply to the recommend information. In particular, Linner et al. (U.S. Patent Publication No. 2012/0239761), Milligan et al. (U.S. Patent Publication No. 2017/0180294) and Wu (U.S. Patent Publication No. 2018/0196796)  and none of the prior art of record discloses or suggests, alone or in combination, deleting the user information at least when a predetermined time elapses or when information indicating that the service is providable to the user that corresponds to the user information accessed using the pass information is received from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456